Actions are provided by law to settle controversies. A judgment is final and conclusive of all issues presented or which may have been presented. A judgment is not subject to collateral attack. 34 C.J.S. 914; 21 Am. Jur. 918; May v. Casker, 188 Okla. 448, 110 P.2d 287; 34 C.J. 520; 31 Am. Jur. 204; Kemp v. Turnbull 198 Okla. 27, 174 P.2d 384. It may be that the claim involved herein, arising on contract, was presented to the administratrix and proof of that fact established on the original trial. A petition is amendable to conform to proof, admitted without objection or by the adverse party. Century Ins. Co., Ltd., v. Rice, 193 Okla. 418,144 P.2d 953; Vera State Bank v. Young, 147 Okla. 68, 294 P. 635. However, whether presentation of the claim was made to the administrator does not render the debt due and represented by a judgment a nonclaim.
The effect of a judgment rendered on a rejected claim is the establishment of the claim as against the estate of a deceased person "the same as if it had been allowed by the administrator", National Lumber  Creosoting Co. v. Robison's Estate, 48 Okla. 140, 149 P. 1133, for "looking to the substance, rather than the form of this judgment, it . . . was a legal adjudication of the allowance of the plaintiff in error's claim against the estate . . . it was the duty of the administrator . . . to pay the same in due course of administration". Id.; Salter v. Continental Casualty Co.,194 Okla. 26, 146 P.2d 824.
The cases of McLeod v. Palmer, 189 Okla. 466, 117 P.2d 770; Walker Drilling Co. v. Carlew Drilling Contractors,109 Okla. 7, 234 P. 598; Pool v. Burson, 169 Okla. 277, 36 P.2d 729, are not decisive. They concern issues presented on appeals from judgments.
The county judge has no exclusive jurisdiction of claims against an estate. Miller v. Bradburn's Estate, 106 Okla. 234,233 P. 736; In re Barnett's Estate, 52 Okla. 623, 153 P. 653. The responsibility is primarily that of an administrator.
It would seem that presentation of the administrator to a claim against an estate, within the time provided by law for presentation of claims against an estate, by making the administrator a party to a suit to establish the claim, is equivalent to presentation of the claim to the administrator. 58 Ohio St. 1941 § 345[58-345]. The foreclosure action was commenced within four months from date of notice to creditors.
A judgment rendered against an administrator in a proper court, in an action commenced within time for presentation of claim to the administrator, establishes the claim the same as if it *Page 361 
had been allowed by the administrator, and when the judgment is that the administrator pay in due course of administration the amount ascertained to be due, and a certified transcript of the judgment is filed in the county court, prior to distribution of the estate, showing such money judgment and a deficiency after foreclosure and sale of real property mortgaged to secure a claim arising upon contract against the deceased debtor, presentation of the claim to the administrator is obviated. 58 O. S. 1941 § 345.
A certified copy of the judgment for money and ordering foreclosure, and allowing a deficiency, was filed in the administration proceedings; the administrator was a party to that judgment. That claim arose on contract and was merged in the judgment. Filing of the claim with the administrator as required by the provisions of 58 Ohio St. 1941 § 333[58-333] would not more accurately present it. The matter is controlled by 58 Ohio St. 1941 § 345[58-345], "A judgment rendered against an executor or administrator, in the district court . . ., upon any claim for money against the estate . . . establishes the claim. . . ." Even a substantial compliance with the statute has been sustained by this court in the interest of creditors. Richison, Adm'x, v. MorrisMorton Drug Co., 182 Okla. 188, 76 P.2d 1069. "Substantial compliance" is no new doctrine within this jurisdiction. Hamilton v. Blakeney, 65 Okla. 154, 165 P. 141.
In Iowa the proposition is sustained: "The institution of an action at law against estate of deceased grantee who had assumed mortgage indebtedness was equivalent to filing of claim on mortgage, against grantee's estate." Federal Land Bk. of Omaha v. Ditto, 227 Iowa 475, 288 N.W. 618. Missouri approves, Wahle v. Murphy, 99 S.W.2d 32; Tennessee follows the rule stated, Carroll v. Eblen, 156 S.W.2d 412; and Arkansas, Fox v. Pinson, 182 Ark. 936, 34 S.W.2d 459, 74 A.L.R. 583. Clayton v. Dinwoodey, 33 Utah, 251, 93 P. 723; Vance v. Hanson, 50 N.D. 446, 196 N.W. 750; 34 A.L.R. 348; Connecticut Life Ins. Co. v. Schurmeier, 117 Minn. 473, 136 N.W. 1; 24 C.J. 320; United States Gypsum Co. v. Shaffer,7 Cal. 2d 454, 60 P.2d 998.
The statutory requirement of presentation of a claim to an administrator or executor is not without exception. Murphy v. Colton, 4 Okla. 181, 44 P. 208, for a claim for contingent contractual attorney's fee need not be so presented, Correll v. Holt, 191 Okla. 622, 132 P.2d 953. An action on a mechanic's lien within the time prescribed for filing such liens constitutes a compliance with the statute. Newman v. Kirk,164 Okla. 147, 23 P.2d 163.
The theory had advocacy that a claim for deficiency after foreclosure must be presented within one month after ascertainment of the deficiency — but the theory, by this court, was abandoned, Timmons v. Hanna Const. Co.,176 Okla. 180, 55 P.2d 110, and decisions to the contrary were specifically overruled. Id.
The estate, adjudged to be liable, has had its day in court. Proper defenses that may have been urged are no longer presentable after the judgment became final.
If, in the affairs of men, their government provided a single just trial before a competent tribunal, and stopped there, jurisprudence would be advanced. The validity of the claim against the estate was established in such a trial.